Citation Nr: 0200031	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, L4-5, with spinal stenosis, claimed as secondary to 
surgical anesthesia (claimed as spinal block) for service 
connected postoperative pilonidal cyst.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty for training (ACDUTRA) from 
April to December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA), Regional 
Office (RO).

The veteran was scheduled for a Board hearing in Washington, 
D.C., on November 27, 2001.  He canceled his hearing.

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

The veteran claims, in essence, that he is entitled to 
service connection for a low back condition (degenerative 
disc disease with spinal stenosis) due to injury sustained 
when he underwent a surgery for removal of a pilonidal cyst 
in service.  The veteran's service medical records show that 
he had undergone surgery for a pilonidal cyst two years prior 
to service, and that the pilonidal cyst excision in service 
was done with spinal pentocaine as the anesthetic.  He also 
claims that his service-connected disability prevents him 
from obtaining substantially gainful employment and that this 
warrants entitlement to a TDIU.  During a personal hearing 
before a hearing officer in July 1999, the veteran stated 
that he was told by a Dr. Kenneth [sic] that his current back 
condition was caused by a spinal block.  He said that the 
back injury that occurred on his civilian job in January 1984 
was in a different location from the alleged spinal block 
injury.  He said the back injury on his civilian job was on 
the left side of his back and the spinal block injury 
occurred in the middle of his back.  

The veteran's Social Security Administration disability 
determination records are associated with the claims file.  
They amply document his report of an on-the-job injury when 
lifting pipe in January 1984.

The record also contains a February 1999 medical statement by 
Carl M. Kendrick, M.D.  Dr. Kendrick indicated that the 
veteran probably had a L4-5 degenerative disc disease with 
associated spinal stenosis.  He did not address the etiology 
of the condition.  It appears that Dr. Kendrick may be the 
doctor whose name was transcribed as "Kenneth" in the 
hearing transcript, but that should be verified.  The veteran 
should be provided the opportunity to submit evidence as to 
the etiology of his back condition, since he indicated at the 
personal hearing that his physician told him that his back 
disability was due to the spinal block performed in 
connection with a pilonidal cyst surgery.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim, and therefore, the RO should assure 
compliance with the notice and duty to assist provisions of 
that Act while the case is in remand status.

Finally, if the veteran submits medical evidence from Dr. 
Kenneth or Kendrick indicating that he has a back disability 
resulting from the anesthetic administered for his in-service 
surgery, the veteran should be given a complete examination 
by VA prior to final adjudication of the claim.  VA has a 
duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  An opinion addressing the etiology 
of the veteran's degenerative disc disease, L4-5, with spinal 
stenosis, should be provided.  In providing the opinion, the 
examiner should review the entire claims file, including 
service medical records, Social Security Administration 
records, private medical records (including those showing an 
on-the-job back injury in January 1984), and any medical 
opinion evidence presented by the veteran.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  Ask the veteran for the names, 
addresses, and approximate dates of 
treatment of all medical care providers 
who have treated him for his back 
condition since his separation from 
service in 1960.  Ask the veteran to 
provide appropriate releases for all 
treatment providers identified, to 
include Dr. Kenneth or Kendrick, if any.  
Request the veteran's treatment records 
from anyone appropriately identified. 

Notify the veteran that he may submit a 
statement from Dr. Kenneth or Kendrick as 
to the etiology of his degenerative disc 
disease L4-5, and that any such opinion 
should include the medical rationale for 
the opinion and should indicate what 
medical records were reviewed prior to 
formulating the opinion.

Associate all responses with the claims 
file.

If any development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(e)).

3.  If medical evidence is received 
associating the veteran's degenerative 
disc disease with his pilonidal cyst 
surgery in service, schedule the veteran 
for a VA neurology and/or orthopedic 
examination to address the etiology of 
the back disorder.  All studies deemed 
necessary by the examiners should be 
performed.  The veteran's claims files 
and a copy of this remand are to be made 
available to each examining physician for 
review in connection with their 
examination, and the examiner is asked to 
indicate on the examination report that 
he or she has reviewed the claims file.  
The examiner should be asked to give an 
opinion as to whether it is at least as 
likely as not that the veteran's 
degenerative disc disease, L4-5, with 
spinal stenosis, is related to his 
pilonidal cyst surgery in service in 
1960, or whether it is more likely than 
not that it is related to some other 
cause, to include the documented on-the-
job injury in January 1984.  A complete 
rationale for any opinion must be 
provided.  All examination reports should 
be typed.  

4.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken.  If any development 
is incomplete, undertake appropriate 
corrective action.  

5.  Readjudicate the aforementioned claim 
of entitlement to service connection for 
a low back disability, secondary to 
spinal block for service connected 
pilonidal cyst surgery.  If the claim 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action. The veteran's claim for entitlement to a TDIU is 
deferred during the pendency of the remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


